Citation Nr: 1104088	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  06-03 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at a hearing before a Decision Review 
Officer at the RO in May 2005 and at a videoconference hearing 
before the undersigned Acting Veterans Law Judge in October 2007.  
Transcripts of both proceedings are of record. 

When this case previously was before the Board in June 2008, the 
Board denied the Veteran's claims of entitlement to service 
connection for bladder cancer, a compensable rating for 
hemorrhoids, and a higher rating for bilateral epididymitis.  The 
Board remanded the issue of entitlement to service connection for 
a psychiatric disability, to include PTSD, depression, and 
schizoaffective disorder, for additional development.  In June 
2009, during the pendency of this appeal, service connection was 
granted for schizoaffective disorder with depression in a 
Decision Review Officer decision.  However, the issue of 
entitlement to service connection for PTSD remains on appeal.

In June 2008, the Board referred the issue of entitlement 
to service connection for alcohol abuse as secondary to 
PTSD to the AOJ for appropriate action.  It does not 
appear from the record that any action was taken with 
respect to that claim.  The Board notes that a May 2009 VA 
examiner opined that there was a relationship between the 
Veteran's substance abuse disorders and his active 
service.  Therefore, the issue of entitlement to service 
connection for alcohol abuse as secondary to a service-
connected psychiatric disability again is referred to the 
AOJ for appropriate action.


FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Court of Appeals for Veterans Claims (Court) has held that 
the plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court 
further held that VA failed to demonstrate that "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act 
of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that '[i]n making the determinations under [section 
7261(a)], the Court shall...take due account of the rule of 
prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided with the notice 
required under the VCAA by letter mailed in July 2003.  Although 
he was not provided with notice with respect to the disability-
rating and effective-date elements of this claim until March 
2006, after the initial adjudication of the claim, the Board 
finds there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development, the originating agency readjudicated the 
Veteran's claim in March 2007 and June 2009.  There is no 
indication in the record or reason to believe that the ultimate 
decision of the originating agency on the merits of the claim 
would have been different had complete VCAA notice been provided 
at an earlier time.  Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) (A timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim).

The record also reflects that service treatment records, service 
personnel records, and all available post-service medical 
evidence identified by the Veteran have been obtained.  In 
addition, he has been afforded an appropriate VA examination.  
Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board finds that all duty to notify and duty to 
assist requirements have been fully satisfied.  Accordingly, the 
Board will proceed with addressing the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2010); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

On July 13, 2010, during the pendency of this appeal, VA 
published a final rule that amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  75 Fed. Reg. 39843 (July 13, 
2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) 
by re-designating current paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3).

The new paragraph provides that a veteran's lay testimony alone 
may establish the occurrence of a claimed in-service stressor if 
the stressor is related to the veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's symptoms are related 
to the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service.  For the purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
PTSD because it is related to service.  He maintains that he 
began experiencing difficulty sleeping in service and that he has 
experienced difficulty sleeping since his discharge from service.  
He also provided vague descriptions of the in-service stressors 
to which he attributes his PTSD.  These stressors include seeing 
dead bodies, his exposure to race-related conflict and violence, 
and the allegation that members of one of the units in which he 
served were killed in the Republic of Vietnam.

As an initial matter, the Board notes that there is no competent 
and credible evidence to suggest that the Veteran experienced an 
in-service stressor.  The record clearly establishes that the 
Veteran was not exposed to combat.  Although his DD Form 214 
shows that his military occupational specialty was combat 
engineer, the Veteran testified, and service personnel records 
confirm, that he was stationed in the United States and in Japan 
during his period of active service.  Neither the Veteran's 
vaguely described stressors nor any other evidence of record 
suggests that he experienced "fear of hostile military or 
terrorist activity" during service.  Accordingly, the Veteran's 
lay statements are insufficient to establish the existence of his 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f)(3).

Even assuming the existence of valid in-service stressors, 
however, service connection for PTSD would not be warranted 
because the record clearly establishes that the Veteran does not 
have PTSD.  The VA treatment records associated with the claims 
file, including numerous mental health treatment records, are 
completely negative for PTSD.  The VA psychiatrist who examined 
the Veteran in May 2009 diagnosed schizoaffective disorder, 
depression, cocaine dependence in full remission, and alcohol 
dependence in full remission, but she did not diagnose PTSD.  The 
Veteran himself testified in October 2007 that he had not been 
treated for or diagnosed with PTSD.  

Indeed, the only evidence that the Veteran has PTSD consists of 
his own assertions to that effect.  However, those assertions are 
not sufficient to establish a PTSD diagnosis.  The Veteran, as a 
layperson without medical training, is not competent to diagnose 
his psychiatric disability as PTSD.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board notes that competent 
medical professionals have determined that the Veteran has other 
psychiatric disabilities, including schizoaffective disorder and 
depression, and that service connection is in effect for his 
schizoaffective disorder and depression.

Accordingly, since the preponderance of the evidence is against 
the claim, service connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.

____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


